THE THIRTEENTH COURT OF APPEALS

                                   13-13-00480-CV


                             TRACEY MURPHY #835047
                                       v.
                              CANDICE MOORE, ET AL.


                                  On appeal from the
                       36th District Court of Bee County, Texas
                          Trial Cause No. B-12-1539-CV-A


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.

July 30, 2015.